Citation Nr: 1643665	
Decision Date: 11/17/16    Archive Date: 12/01/16

DOCKET NO.  13-05 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a left middle finger disability, to include cancer and amputation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from January 1974 to January 1977 and from March 2004 to May 2004, with additional service in the Army National Guard and Air Force Reserves from August 1977 through October 2005. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The record before the Board consists of the Veteran's electronic records located within the Veterans Benefits Management System (VBMS) and Virtual VA.


REMAND

The Veteran's service personnel records include Army National Guard and Air Force Reserve Point Credit Summary sheets, which detail the dates the Veteran served on active duty, active duty for training (ACDUTRA) and inactive duty for training (INACDTURA).  However, these records only contain this information through May 2003, and the Veteran served with the Air Force Reserves through October 2005.  Therefore, the case must be remanded for the originating agency to undertake appropriate development to obtain the complete Point Credit Summary lists from the Veteran's Air Force Reserve service for the purpose of determining the dates he served on active duty, ACDUTRA, and INACDUTRA.

A review of the evidence of record reflects the Veteran has sought medical treatment at the West Palm VA Medical Center (VAMC).  It appears most of the VA treatment records associated with the evidence before the Board have been submitted by the Veteran himself and that they are incomplete.  Evidence associated with the record also reflects the Veteran may have sought treatment at a Department of Defense medical facility, suggesting that there may be outstanding TRICARE records.  Based on the foregoing, while this case is in remand status, development to obtain any outstanding medical records pertinent to the claims should be completed, to include all VA treatment records and all TRICARE records.

Finally, the Board notes that the Veteran has not been afforded VA examinations with respect to his claims.  If, upon receipt of outstanding evidence procured on remand, VA examinations are warranted pursuant to McLendon v. Nicholson, 20 Vet. App. 79 (2006), then the Veteran must be afforded the appropriate examinations.

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding medical records pertinent to the Veteran's claim, to include all VA treatment records and all TRICARE records.

The RO or the AMC should also contact the appropriate sources to obtain the Veteran's Point Credit Summaries for his service with the Air Force Reserves from May 2003 through October 2005 for the purposes of determining the dates he served on active duty, ACDUTRA, and INACDUTRA.

The RO or the AMC must also make as many requests as are necessary to obtain these records and may only cease to do so when the Federal department or agency advises the RO or the MC that the requested records do not exist or the custodian does not have them.  See 38 C.F.R. § 3.159(c)(2) (2016).  If the RO or the AMC concludes that the records do not exist or that further attempts to obtain them would be futile, the RO or the AMC must provide the Veteran with the required regulatory notice informing him of such.  See 38 C.F.R. § 3.159(e) (2016).

2.  The RO or the AMC should also undertake any other development it deems to be necessary, to include, if warranted, providing the Veteran with VA examinations to determine the etiology of his claimed disabilities.

3.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative must be provided a Supplemental Statement of the Case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

